Per Curiam.
Cooper had filed a bill of divorce against Jennie Mayhew, an infant, on tbe ground that she bad defrauded him into a marriage with ber. An order was made granting ber temporary alimony, and tbe appeal was taken from this order.
Tbe guardian ad litem of tbe defendant is claimed to have admitted bis ward’s fraud, but be has no right to bind ber by bis admissions, and tbe fraud cannot, therefore, be held to have been admitted. Tbe case, therefore, cannot be distinguished in principle from an ordinary divorce case, and in such cases it is within tbe discretion of tbe court to make an interlocutory allowance, which this court will not review. Tbe order is not a final order, and is not subject to appeal.
Motion to dismiss granted.